 

Exhibit 10.1

 

Subscription Agreement

 

This subscription agreement (this “Subscription”) is dated April __, 2019, by
and between the investor identified on the signature page hereto (the
“Investor”) and PAVmed Inc., a Delaware corporation (the “Company”), whereby the
parties agree as follows:

 

WHEREAS, the Company desires to sell, and the Investor desires to purchase
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”), which currently trades on The Nasdaq Stock Market (the “Principal
Market”).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:

 

1. Subscription.

 

(a) Investor agrees to buy and, subject to acceptance as provided below, the
Company agrees to sell and issue to Investor, such number of shares (the
“Shares”) of Common Stock, free of restrictive legend and stop transfer orders,
as are set forth on the signature page hereto, for the aggregate purchase price
set forth on the signature page hereto (the “Purchase Price”).

 

(b) The Shares have been registered pursuant to a Registration Statement on Form
S-3, Registration No. 333-220549, which registration statement (the
“Registration Statement”) was declared effective by the Securities and Exchange
Commission on October 6, 2017, and is effective on the date hereof. A final
prospectus supplement (the “Prospectus Supplement”) will be delivered as
required by law.

 

(c) The Company may accept this Subscription at any time for all or any portion
of the Shares subscribed for by executing a copy hereof as provided and
notifying the Investor within a reasonable time thereafter. The Company has the
right to reject this subscription for the Common Stock, in whole or in part for
any reason and at any time prior to the Closing (as defined below) thereon,
notwithstanding prior receipt by the Investor of notice of acceptance of the
Investor’s subscription. In the event the Investor’s subscription is rejected,
the Investor’s payment will be returned promptly to the Investor without
interest or deduction and this Subscription will have no force or effect. The
Shares subscribed for herein will not be deemed issued to or owned by the
Investor until one copy of this Subscription has been executed by the Investor
and countersigned by the Company and the Closing with respect to the Investor’s
subscription has occurred.

 

(d) Provided the Purchase Price has been delivered to the Company and the
Company has filed the Prospectus Supplement to the Registration Statement
pursuant to Rule 424(b) with respect to the offer and sale of the Shares, the
closing of Investor’s purchase of the Shares pursuant to this Subscription (the
“Closing”) shall occur on or prior to April 16, 2019 (the date of the Closing,
the “Closing Date”). Upon the Closing, the Company shall cause the Shares to be
delivered to the Investor, which delivery shall be made through the facilities
of The Depository Trust Company’s DWAC system in accordance with the
instructions set forth on the Investor’s signature page attached hereto under
the heading “DWAC Instructions” or otherwise provided in writing by the
Investor.

 

2.[Intentionally Omitted]

 

   

 

 

3. Company Representations and Warranties. The Company represents and warrants
that: (i) it has full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder; (ii) this
Subscription has been duly authorized and executed by and, when delivered in
accordance with the terms hereof, will constitute a valid and binding agreement
of the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Company’s Certificate of Incorporation, as amended, or Bylaws, or (B) any
material agreement to which the Company is a party or by which any of its
property or assets is bound; (iv) the Shares when issued and paid for in
accordance with the terms of this Subscription will be duly authorized, validly
issued, fully paid and non-assessable, and shall be issued free of restrictive
legends and stop transfer orders; (v) all preemptive rights or rights of first
refusal held by stockholders of the Company and applicable to the transactions
contemplated hereby have been duly satisfied or waived in accordance with the
terms of the agreements between the Company and such stockholders conferring
such rights; (vi) the transactions contemplated hereby have been duly authorized
by the Company’s Board of Directors; and (vii) the Company is not subject to any
notices or actions from or to the Principal Market other than routine matters
incident to listing on the Principal Market and not involving a violation of the
rules of the Principal Market. The Company further represents and warrants that:

 

(a) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the United States Securities and
Exchange Commission (the “SEC”) pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “ SEC
Documents”). As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except for routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge, none of the Company or
any of its subsidiaries (the “Subsidiaries”) are presently the subject of any
inquiry, investigation or action by the SEC.

 

(b) Except as disclosed in the SEC Documents, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities of the Company or any of its Subsidiaries, (iii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no material agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act, (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Subscription, and (vii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement.

 

 2 

 

 

(c) The Registration Statement has been declared effective by the SEC, and no
stop order has been issued or is pending or, to the knowledge of the Company,
threatened by the SEC with respect thereto. As of the date hereof, the Company
has a dollar amount of securities registered and unsold under the Registration
Statement, which is not less than the sum of the Purchase Price. The Company
shall keep the Registration Statement effective and available for sales of all
Shares to the Buyer through and including the Closing Date. The Registration
Statement (including any amendments or supplements thereto and prospectuses or
prospectus supplements, including the Prospectus contained therein and the
Prospectus Supplement) shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 

4. Investor Representations, Warranties and Acknowledgments.

 

(a) The Investor represents and warrants that: (i) it has full right, power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Investor and , when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Subscription and
the consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (A) the Investor’s certificate of incorporation or by-laws
(or other governing documents), or (B) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; (iv) it has had full access to the base prospectus included in
the Registration Statement and the Company’s periodic reports and other
information incorporated by reference therein (the “Prospectus”), and was able
to read, review, download and print such materials; (v) in making its investment
decision with respect to the Shares, the Investor and its advisors, if any, have
relied solely on the Prospectus; (vi) it is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Shares; and (vii) except as set forth below, the Investor
is not a, and it has no direct or indirect affiliation or association with any,
member of the Financial Industry Regulatory Authority as of the date hereof.

 

Exceptions:
_________________________________________________________________________________
          (If no exceptions, write “none.” If left blank, response will be
deemed to be “none.”)  

 

(b) The Investor also represents and warrants that, other than the transactions
contemplated hereunder, the Investor has not directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with the Investor,
executed any disposition, including “short sales” as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934 (the “Short Sales”), in
the securities of the Company during the period commencing from the time that
the Investor first became aware of the proposed transactions contemplated
hereunder until the date hereof (“Discussion Time”). The Investor has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction), except with
respect to the Investor’s legal counsel and advisors subject to a duty of
confidentiality substantially similar to that contained herein. Investor shall
be liable for any breach by its legal counsel or advisors of the confidentiality
obligations contained herein as if such breach were by Investor.

 

 3 

 

 

(c) The Investor acknowledges that in connection with the offering of the Shares
pursuant to the Registration Statement, the Company has entered into a placement
agent agreement with Maxim Group LLC, pursuant to which it has agreed to pay
Maxim Group LLC a commission of 7.0% of the Purchase Price of certain of the
Shares, and pursuant to which it has agreed to reimburse Maxim Group LLC for its
expenses of $30,000.

 

5. Investor Covenant Regarding Short Sales and Confidentiality. The Investor
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales or other disposition of
securities of the Company during the period after the Discussion Time and ending
at the time that the transactions contemplated by this Subscription are first
publicly announced through a press release, prospectus supplement and/or Form
8-K. Furthermore, the Investor covenants that no shares received from the
offering will be used to cover any previously made short sales. The Investor
covenants that until such time as the transactions contemplated by this
Subscription are publicly disclosed by the Company through a press release,
prospectus supplement and/or Form 8-K, the Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

6. Miscellaneous.

 

(a) This Subscription constitutes the entire understanding and agreement between
the parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription. This Subscription may be modified only in writing signed
by the parties hereto.

 

(b) This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or by email
delivery of a “.pdf” format data file.

 

(c) The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.

 

 4 

 

 

(d) All communications hereunder shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile or email, to the party to whom it is addressed at
the following addresses or such other address as such party may advise the other
in writing:

 

If to the Company:

 

PAVmed Inc.

One Grand Central Place, Suite 4600

NY, NY 10165

Telephone: (212) 949-4319

Attention: Lishan Aklog, Chief Executive Officer

E-Mail: la@pavmed.com

 

With a copy (for informational purposes only) to:

 

Graubard Miller

405 Lexington Avenue, 11th Floor

New York, NY 10174

Telephone: (212) 818-8800

Attention: David Alan Miller, Esq. / Eric T. Schwartz, Esq.

Email: dmiller@graubard.com / eschwartz@graubrd.com

 

If to the Investor: as set forth on the signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(e) This Subscription shall be governed by and interpreted in accordance with
the laws of State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and each irrevocably waives any claim
that it is not personally subject to the jurisdiction of such court, or that
such court is an improper or inconvenient venue for such action, suit, or
proceeding. THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND
EXPRESSLY WAIVE FOREVER TRIAL BY JURY.

 

(f) This Subscription shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns. The Company shall not
assign this Subscription or any rights or obligations hereunder without the
prior written consent of the Investor, including by merger or consolidation;
provided, however, that any transaction, whether by merger, reorganization,
restructuring, consolidation, financing or otherwise, whereby the Company
remains the surviving entity immediately after such transaction, shall not be
deemed a succession or assignment. The Investor may not assign its rights or
obligations under this Agreement.

 

(g) In consideration of the Investor’s execution and delivery of the
Subscription and acquiring the Shares hereunder and in addition to all of the
Company’s other obligations under the Subscription, the Company shall defend,
protect, indemnify and hold harmless the Investor and all of its affiliates,
members, officers, directors, and employees, and any of the foregoing person’s
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Subscription)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Subscription or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
untrue statement of a material fact or omission to state a material fact
required to be stated in the Registration Statement, Prospectus and/or
Prospectus Supplement, or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, (c) any breach of any
covenant, agreement or obligation of the Company contained in the Subscription
or any other certificate, instrument or document contemplated hereby or thereby,
or (d) any cause of action, suit or claim brought or made against such
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of the Subscription or any other certificate,
instrument or document contemplated hereby or thereby, other than with respect
to Indemnified Liabilities which directly and primarily result from (A) a breach
of any of the Investor’s representations and warranties, covenants or agreements
contained in this Subscription, or (B) the gross negligence, bad faith or
willful misconduct of the Investor or any other Indemnitee. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

 

[signature pages follow]

 

 5 

 

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

 

  PAVMED INC.         By:           Name:     Title:  

 

Number of Shares:_________________________________

Purchase Price Per Share: $_________________________

Aggregate Purchase Price: $_________________________

 



INVESTOR:______________________________________  

 

By:     Name:     Title:    

 

Address for Notice:   With a copy to (which shall not constitute notice):      
      Facsimile: ______________________________________   Facsimile:
_____________________________________
Attention:______________________________________   Attention:
_____________________________________

 

DWAC Instructions:           Name of DTC Participant (broker-dealer at which the
account or accounts to be credited with the Shares are maintained):  
      DTC Participant Number:           Name of Account at DTC Participant being
credited with the Shares:           Account Number at DTC Participant being
credited with the Shares  

 

The sale of the Shares is being made pursuant to a registration statement under
the Securities Act. A final prospectus supplement relating to the sale of the
Shares will be filed with the Commission and will be available on the
Commission’s website at www.sec.gov.

 

 6 

 

 

